DETAILED ACTION
Claims 11-20 are pending this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 11, 14 and 20 recite “…a mounting line including multiple mounting machines configured to...", “…a supply device configured to…”, “…a one or more display sections configured to…” and “...display control section configured to...”  and their respective functional languages. 
Claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “…a mounting line including multiple mounting machines ...", “…a supply device configured to…”, “…a one or more display sections configured to…” and “...display control section configured to...” coupled with their respective functional languages “…mount components on a board and aligned in a predetermined arrangement direction…”, “…supply members for use in the mounting machines by conveying the members while moving in the arrangement direction…”, “…display information for an operator…”, and “…acquire operation-relevant information related to operating the supply device and control at least one of the display sections based on the 2Docket No. 524990US Preliminary Amendment acquired operation-relevant information so as to inform the operator of operation information related to operating the supply device…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  “…a mounting line including multiple mounting machines…”, "... a supply device…”, “…a one or more display sections…”, and “…a display control section…”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
“Robot Control Section 58”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 12-13, 15-19 do invoke 35 U.S.C. 112(f) because of the same reason as claims 11 and 14 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0354070 A1 to Kobayashi et al. in view of U.S. Pub. No. 2003/0233177 A1 to Johnson et al. and further in view of U.S. Pub. No. 2009/0259333 A1 to Yano et al.

As to claim 11, Kobayashi teaches a mounting system comprising: 
component mounting lines L1 to L3) including multiple mounting machines (a plurality of component mounting related devices including the component mounter/component mounters M3 to M6) configured to mount components on a board and aligned in a predetermined arrangement direction (“...First, with reference to FIG. 1, the configuration of component mounting system 1 will be described. Component mounting system 1 has a configuration in which three component mounting lines L1 to L3 provided on floor F, component storing device S, and management computer 3 are connected together through communication network 2. As described below, each of component mounting lines L1 to L3 has a configuration in which a plurality of component mounting related devices including the component mounter are coupled together, and each thereof has a function of producing a mounting board by mounting a component in a board. Component mounting system 1 does not necessarily include three component mounting lines L1 and may include one, two, four, or more thereof...” paragraphs 0049); 
a supply device (Mobile Component Supply Device V) configured to supply members for use in the mounting machines by conveying the members while moving in the arrangement direction (“...Mobile component supply device V moves autonomously between predetermined positions on floor F based on an instruction from management computer 3, and information directly gathered by using a beacon (illustration omitted) installed on floor F, various types of sensors (GPS, obstacle sensor, and the like) built in mobile component supply device V, a camera or the like. Here, a receiver receives radio waves of a plurality of the beacons installed on floor F, and beacons respectively provided in mobile component supply devices V. A position calculator (illustration omitted) calculating a position of mobile component supply device V based on radio wave information received by the receiver functions as a position detector detecting the position of mobile component supply device V within floor F...The position detector may be configured with the position calculator (illustration omitted) calculating the position of mobile component supply device V based on a GPS provided in each of mobile component supply devices V and positional information of the GPS. In addition, mobile component supply device V holds plurality of supply tape cassettes C picked up from component storing device S and supplies tape cassettes C to the component mounters in component mounting lines L1 to L3. Moreover, mobile component supply device V collects empty tape cassette C and returns empty tape cassette C to used cassette collecting device U. In addition, mobile component supply device V collects tape waste from the component mounter and discards the tape waste in tape waste discarder G...Next, with reference to FIG. 2, the detailed configuration of component mounting lines L1 to L3 will be described. Component mounting lines L1 to L3 have configurations similar to each other. Hereinafter, component mounting line L1 will be described. Component mounting line L1 has a configuration in which solder print device M1, print inspection device M2, component mounters M3 to M6, mounting inspection device M7, and reflow device MB are coupled together in series from an upstream side (left side on the sheet) toward a downstream side (right side on the sheet) in the board transport direction (X-direction)...Travel controller 55a (refer to FIG. 15B) of supply controller 55 controls travel mechanism 54 so as to move mobile component supply device V based on an instruction from management computer 3 and information gathered directly. Wheels 53 of carriage 50 can freely change the direction and can move freely in the horizontal direction without changing the posture of mobile component supply device V. That is, mobile component supply device V can move in both the X-direction and the Y-direction while maintaining the posture parallel to component mounters M3 to M6 illustrated in FIG. 10...” paragraphs 0051-0053/0101); and 
Kobayashi is silent with reference to a display section provided on each of the mounting machines and a display section having display modes that change in accordance with movement of the supply device. 
Johnson teaches a display section having display modes that change in accordance with movement of the supply device (“...According to a first embodiment of the present invention, a method for configuring a material handling system is provided. The method includes providing a computer having a visual display and inputting information into the computer that causes the computer to visually display at least a first path for a material handling vehicle. The method further includes inputting information into the computer to cause it to visually display at least one symbol representing at least one action location located at a position specified by the user. Further information is input into the computer that at least partially specifies what action will take place when the material handling vehicle reaches the action location. The computer is then used to create a computer file that contains the location of the path, the location of the action location, and the information that specifies what action will take place when the material handling vehicle reaches the action location. The computer file is transferred to a vehicle controller that is adapted to read the file and utilize the information contained therein to control the movement of the vehicle along the path and to control the action undertaken when the vehicle reaches the action location...FIG. 6 illustrates an example of a guidepath 136 entered into the computer and displayed in area 70. Guidepath 136 includes a number of arc segments 138 and straight segments 140 connected to each other to form a pair of looping paths. The computer program allows guidepath 136 to be entered into the computer simply by choosing whether to draw an arc or a line segment, and then mouse clicking at the beginning and ending points of the chosen arc or line segment. The above-mentioned tools can be used to snap segments together and to otherwise facilitate the drawing of the guidepaths. The computer program scales the path segments that are entered to the same scale as that of the floor plan 98 so that what is visually displayed on the computer screen is an accurate representation of the length and location of the guidepath in the intended facility. The computer program is designed to simultaneously display both guidepath 136 and floor plan 98 on the computer monitor in drawing area 70. The computer program stores the location of the drawn line and arc segments with reference to a coordinate system, or other frame of reference, that is shared by the floor plan so that the designed AGV system will match the facility...Another test performed by program 20 is to see if any curved sections of the guidepath have a radius of curvature less than the minimum turning radius of the AGVs. If such sections are located, an error message is displayed indicating that the guidepath turns at a faster rate than the vehicle will be able to follow. The user can then make appropriate corrections to the guidepath...The guidepoint is also used by program 20, along with the length of the vehicle and its steering geometry, to test whether the curved sections of the guidepath are valid. Depending on the longitudinal location of the guidepoint, the vehicle will trace different paths when following curved sections of the guidepath. By knowing the guidepoint, steering geometry, and the length of the vehicle, program 20 can calculate how much clearance a vehicle needs when traversing a curved section of guidepath. Based on this calculation, program 20 checks to see if any curved sections of the guidepath are closer to an obstacle than this calculated value. If they are, an error message is displayed...If the particular AGV is a tugger AGV that tows its load behind it, then the vehicle will typically need even more clearance when taking a turn or traversing a curve. Program 20 is designed to calculate the minimum clearance necessary for these vehicles based on the length, width, and steering geometry of each individual towed cart, as well as the number of these that may be towed. Such calculations can be carried out in a conventional manner, as would be known by one skilled in the art. Based on these calculations, all of the curved sections of guidepath are tested to see whether they pass too close to any obstacles, and appropriate error messages are displayed if there is insufficient clearance...” paragraphs 0010/0051/0077/0079/0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi with the teaching of Johnson because the teaching of Johnson would improve the system of Kobayashi by providing a technique of notifying a user with an error message in order to avoid AGV collision. 
Yano teaches a display section (Display Section 208) provided on each of the mounting machines (Component Mounting Apparatus K) (Although not shown in the drawing, a configuration of a control system of For example, the control system of the component mounting apparatus k includes the control section 201, the memory section 204, the recognition section 210, the transmitting/receiving section 205, the input section 206, the screen control section 207, and the display section 208. In addition, an operation control section for controlling the original operation of the component mounting apparatus k, which corresponds to the placement control section 202 of the placement machine n108, is included. The operation control section controls, for example, an operation for inserting a component into a circuit board if it concerns the component insertion machine, and an operation for printing a cream solder onto a circuit board if it concerns the cream solder printer 105...The virtual training is offered to an operator operating the component mounting apparatus k at a factory at the destination of delivery of a component mounting apparatus by displaying an operation guide on the management device 101 or the display section 208 of the component mounting apparatus k. Upon reception of this service, a virtual training software is transferred from the service providing device 2. This virtual training software is transferred to the management device 101 at the corresponding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi and Johnson with the teaching of Yano because the teaching of Yano would improve the system of Kobayashi and Johnson by providing a technique of displaying information to provide a look and feel desired by a user.

As to claim 13. Kobayashi teaches the mounting system of claim 11, wherein the supply device moves in the arrangement direction using a wheel (Wheels 53) (“...Next, with reference to FIGS. 10 and 11, the configurations of mobile component supply device V and carriage 13 will be described. In FIG. 10, mobile component supply device V is configured by stacking carriage 50, supporter 51, and housing unit 52 from below. Carriage 50 has travel mechanism 54 (refer to FIG. 15B) including wheels 53, a motor for driving wheels 53, a mechanism for converting the direction of wheels 53, a sensor for detecting the position and the posture of mobile component supply device V, and a camera (illustration omitted). In addition, in carriage 50, supply controller 55 (refer to FIG. 15B) for controlling travel mechanism 54, wireless communicator T for communicating with management computer 3, and a battery (illustration omitted) are disposed...Travel controller 55a (refer to FIG. 15B) of supply controller 55 controls travel mechanism 54 so as to move mobile component supply device V based on an instruction from management computer 3 and information gathered directly. Wheels 53 of carriage 50 can freely change the direction and can move freely in the horizontal direction without changing the posture of mobile component supply device V. That is, mobile component supply device V can move in both the X-direction and the Y-direction while maintaining the posture parallel to component mounters M3 to M6 illustrated in FIG. 10...” paragraphs 0100/0101).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0354070 A1 to Kobayashi et al. in view of U.S. Pub. No. 2003/0233177 A1 to Johnson et al. and further in view of U.S. Pub. No. 2009/0259333 A1 to Yano et al. as applied to claim 11 above, and further in view of U.S. Pub. No. 2012/0249772 A1 to Nakamura.

As to claim 12, Kobayashi as modified by Johnson and Yano teaches the mounting system of claim 11, however it does not explicit teaches a rail disposed along the arrangement direction, wherein the supply device moves along the rail in the arrangement direction.
Nakamura teaches a rail disposed along the arrangement direction, wherein the supply device moves along the rail in the arrangement direction (“...The transport unit 16 is typically a belt type of conveyer, but is not limited thereto and may be any of a roller type, a type where a support mechanism which supports the substrate W moves by sliding, a non-contact type, or the like. The transport unit has a guide rail 16a which is provided along the X axial direction. Due to this, there is transportation with deviation in the Y axial direction of the substrate W which is transported being regulated...Here, the transport unit 16 is set so that deviation in the position of the substrate W in the Y direction is not generated in practice using the guide rail 16a as described above. Accordingly, it is sufficient if the substrate camera 17 waits at the position of the Y coordinate which has been determined in advance (according to the position of the alignment mark D)...” paragraphs 0066/0078).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi, Johnson and Yano with the teaching of Nakamura because the teaching of Nakamura would improve the system of Kobayashi, Johnson and Yano by providing a technique of seamlessly guiding or transporting unmanned mechanical devices to predetermined destination. 


Claims 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0354070 A1 to Kobayashi et al. in view of U.S. Pub. No. 2003/0233177 A1 to Johnson et al. 

As to claim 14, Kobayashi teaches a mounting system comprising: 
a mounting line (Component Mounting Lines L1 to L3) including multiple mounting machines (a plurality of component mounting related devices including the component mounter/component mounters M3 to M6) configured to mount components on a board (“...First, with reference to FIG. 1, the configuration of component mounting system 1 will be described. Component mounting system 1 has a configuration in which As described below, each of component mounting lines L1 to L3 has a configuration in which a plurality of component mounting related devices including the component mounter are coupled together, and each thereof has a function of producing a mounting board by mounting a component in a board. Component mounting system 1 does not necessarily include three component mounting lines L1 and may include one, two, four, or more thereof...” paragraphs 0049); 
a supply device (Mobile Component Supply Device V) configured to convey members for use in the mounting line (“...Mobile component supply device V moves autonomously between predetermined positions on floor F based on an instruction from management computer 3, and information directly gathered by using a beacon (illustration omitted) installed on floor F, various types of sensors (GPS, obstacle sensor, and the like) built in mobile component supply device V, a camera or the like. Here, a receiver receives radio waves of a plurality of the beacons installed on floor F, and beacons respectively provided in mobile component supply devices V. A position calculator (illustration omitted) calculating a position of mobile component supply device V based on radio wave information received by the receiver functions as a position detector detecting the position of mobile component supply device V within floor F...The position detector may be configured with the position calculator (illustration omitted) calculating the position of mobile component supply device V based on a GPS provided in each of mobile component supply devices V and positional information of the GPS. In addition, mobile component supply device V holds plurality of supply tape cassettes C picked up from component storing device S and supplies tape cassettes C to the component mounters in component mounting lines L1 to L3. Moreover, mobile component supply device V collects empty tape cassette C and returns empty tape cassette C to used cassette collecting device U. In addition, mobile component supply device V collects tape waste from the component mounter and discards the tape waste in tape waste discarder G...Next, with reference to FIG. 2, the detailed configuration of component mounting lines L1 to L3 will be described. Component mounting lines L1 to L3 have configurations similar to each other. Hereinafter, component mounting line L1 will be described. Component mounting line L1 has a configuration in which solder print device M1, print inspection device M2, component mounters M3 to M6, mounting inspection device M7, and reflow device MB are coupled together in series from an upstream side (left side on the sheet) toward a downstream side (right side on the sheet) in the board transport direction (X-direction)...Travel controller 55a (refer to FIG. 15B) of supply controller 55 controls travel mechanism 54 so as to move mobile component supply device V based on an instruction from management computer 3 and information gathered directly. Wheels 53 of carriage 50 can freely change the direction and can move freely in the horizontal direction without changing the posture of mobile component supply device V. That is, mobile component supply device V can move in both the X-direction and the Y-direction while maintaining the posture parallel to component mounters M3 to M6 illustrated in FIG. 10...” paragraphs 0051-0053/0101); and
one or more display sections configured to display information for an operator (“...In FIG. 14, management computer 3 has management controller 82, management storage unit 83, input unit 84, display 85, communicator 86, and wireless communicator 3a. Input unit 84 is an input device such as a keyboard, a touch panel, and a mouse, and is used when Display 85 is a display device such as a liquid crystal panel and displays various pieces of information in addition to various types of screens such as an operation screen for an operation performed through input unit 84. Communicator 86 is a communication interface, and sends and receives a signal and data with respect to component mounters M3 to M6 of component mounting lines L1 to L3 and component storing device S via communication network 2. Wireless communicator 3a sends and receives a signal and data with respect to mobile component supply device V...” paragraph 0128). 
Kobayashi is silent with reference to a display control section configured to acquire operation-relevant information related to operating the supply device and control at least one of the display sections based on the 2Docket No. 524990USPreliminary Amendmentacquired operation-relevant information so as to inform the operator of operation information related to operating the supply device.  
Johnson teaches a display control section configured to acquire operation-relevant information related to operating the supply device and control at least one of the display sections based on the 2Docket No. 524990USPreliminary Amendmentacquired operation-relevant information so as to inform the operator of operation information related to operating the supply device (“...According to a first The method includes providing a computer having a visual display and inputting information into the computer that causes the computer to visually display at least a first path for a material handling vehicle. The method further includes inputting information into the computer to cause it to visually display at least one symbol representing at least one action location located at a position specified by the user. Further information is input into the computer that at least partially specifies what action will take place when the material handling vehicle reaches the action location. The computer is then used to create a computer file that contains the location of the path, the location of the action location, and the information that specifies what action will take place when the material handling vehicle reaches the action location. The computer file is transferred to a vehicle controller that is adapted to read the file and utilize the information contained therein to control the movement of the vehicle along the path and to control the action undertaken when the vehicle reaches the action location...FIG. 6 illustrates an example of a guidepath 136 entered into the computer and displayed in area 70. Guidepath 136 includes a number of arc segments 138 and straight segments 140 connected to each other to form a pair of looping paths. The computer program allows guidepath 136 to be entered into the computer simply by choosing whether to draw an arc or a line segment, and then mouse clicking at the beginning and ending points of the chosen arc or line segment. The above-mentioned tools can be used to snap segments together and to otherwise facilitate the drawing of the guidepaths. The computer program scales the path segments that are entered to the same scale as that of the floor plan 98 so that what is visually displayed on the computer screen is an accurate representation of the length and location of the guidepath in the intended facility. The computer program is designed to simultaneously display both guidepath 136 and floor plan 98 on the computer monitor in drawing area 70. The computer program stores the location of the drawn line and arc segments with reference to a coordinate system, or other frame of reference, that is shared by the floor plan so that the designed AGV system will match the facility...Another test performed by program 20 is to see if any curved sections of the guidepath have a radius of curvature less than the minimum turning radius of the AGVs. If such sections are located, an error message is displayed indicating that the guidepath turns at a faster rate than the vehicle will be able to follow. The user can then make appropriate corrections to the guidepath...The guidepoint is also used by program 20, along with the length of the vehicle and its steering geometry, to test whether the curved sections of the guidepath are valid. Depending on the longitudinal location of the guidepoint, the vehicle will trace different paths when following curved sections of the guidepath. By knowing the guidepoint, steering geometry, and the length of the vehicle, program 20 can calculate how much clearance a vehicle needs when traversing a curved section of guidepath. Based on this calculation, program 20 checks to see if any curved sections of the guidepath are closer to an obstacle than this calculated value. If they are, an error message is displayed...If the particular AGV is a tugger AGV that tows its load behind it, then the vehicle will typically need even more clearance when taking a turn or traversing a curve. Program 20 is designed to calculate the minimum clearance necessary for these vehicles based on the length, width, and steering geometry of each individual towed cart, as well as the number of these that may be towed. Such calculations can be carried out in a conventional manner, as would be known by one skilled in the art. Based on these calculations, all of the curved sections of guidepath are tested to see whether they pass too close to any obstacles, and appropriate error messages are displayed if there is insufficient clearance...” paragraphs 0010/0051/0077/0079/0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi with the teaching of Johnson because the teaching of Johnson would improve the system of Kobayashi by providing a technique of notifying a user with an error message in order to avoid AGV collision. 

As to claim 15, Johnson teaches the mounting system according to claim 14, wherein the operation-relevant information includes information capable of identifying a moving direction of the supply device, and wherein the display control section informs the operator of information indicating in which direction the supply device moves as the operation information (“...According to a first embodiment of the present invention, a method for configuring a material handling system is provided. The method includes providing a computer having a visual display and inputting information into the computer that causes the computer to visually display at least a first path for a material handling vehicle. The method further includes inputting information into the computer to cause it to visually display at least one symbol representing at least one action location located at a position specified by the user. Further information is input into the computer that at least partially specifies what action will take place when the material handling vehicle reaches the action location. The computer is then used to create a computer file that contains the location of the path, the location of the action location, and the information that specifies what action will take place when the material handling vehicle reaches the action location. The computer file is transferred to a vehicle controller that is adapted to read the file and utilize the information contained therein to control the movement of the vehicle along the path and to control the action undertaken when the vehicle reaches the action location...FIG. 6 illustrates an example of a guidepath 136 entered into the computer and displayed in area 70. Guidepath 136 includes a number of arc segments 138 and straight segments 140 connected to each other to form a pair of looping paths. The computer program allows guidepath 136 to be entered into the computer simply by choosing whether to draw an arc or a line segment, and then mouse clicking at the beginning and ending points of the chosen arc or line segment. The above-mentioned tools can be used to snap segments together and to otherwise facilitate the drawing of the guidepaths. The computer program scales the path segments that are entered to the same scale as that of the floor plan 98 so that what is visually displayed on the computer screen is an accurate representation of the length and location of the guidepath in the intended facility. The computer program is designed to simultaneously display both guidepath 136 and floor plan 98 on the computer monitor in drawing area 70. The computer program stores the location of the drawn line and arc segments with reference to a coordinate system, or other frame of reference, that is shared by the floor plan so that the designed AGV system will match the facility...Another test performed by program 20 is to see if any curved sections of the guidepath have a radius of curvature less than the minimum turning radius of the AGVs. If such sections are located, an error message is displayed indicating that the guidepath turns at a faster rate than the vehicle will be able to follow. The user can then make appropriate corrections to the guidepath...The guidepoint is also used by program 20, along with the length of the vehicle and its steering geometry, to test whether the curved sections of the guidepath are valid. Depending on the longitudinal location of the guidepoint, the vehicle will trace different paths when following curved sections of the guidepath. By knowing the guidepoint, steering geometry, and the length of the vehicle, program 20 can calculate how much clearance a vehicle needs when traversing a curved section of guidepath. Based on this calculation, program 20 checks to see if any curved sections of the guidepath are closer to an obstacle than this calculated value. If they are, an error message is displayed...If the particular AGV is a tugger AGV that tows its load behind it, then the vehicle will typically need even more clearance when taking a turn or traversing a curve. Program 20 is designed to calculate the minimum clearance necessary for these vehicles based on the length, width, and steering geometry of each individual towed cart, as well as the number of these that may be towed. Such calculations can be carried out in a conventional manner, as would be known by one skilled in the art. Based on these calculations, all of the curved sections of guidepath are tested to see whether they pass too close to any obstacles, and appropriate error messages are displayed if there is insufficient clearance...” paragraphs 0010/0051/0077/0079/0080).


 As to claim 16, Johnson teaches the mounting system according to claim 14, wherein the operation-relevant information includes information capable of identifying a subsequent movement destination position of the supply device, and wherein the display control section informs the operator of information indicating the subsequent movement destination position as the operation information (“...According to a first embodiment of the present invention, a method for configuring a material handling system is provided. The method includes providing a computer having a visual display and inputting information into the computer that causes the computer to visually display at least a first path for a material handling vehicle. The method further includes inputting information into the computer to cause it to visually display at least one symbol representing at least one action location located at a position specified by the user. Further information is input into the computer that at least partially specifies what action will take place when the material handling vehicle reaches the action location. The computer is then used to create a computer file that contains the location of the path, the location of the action location, and the information that specifies what action will take place when the material handling vehicle reaches the action location. The computer file is transferred to a vehicle controller that is adapted to read the file and utilize the information contained therein to control the movement of the vehicle along the path and to control the action undertaken when the vehicle reaches the action location...FIG. 6 illustrates an example of a guidepath 136 entered into the computer and displayed in area 70. Guidepath 136 includes a number of arc segments 138 and straight segments 140 connected to each other to form a pair of looping paths. The computer program allows guidepath 136 to be entered into the computer simply by choosing whether to draw an arc or a line segment, and then mouse clicking at the beginning and ending points of the chosen arc or line segment. The above-mentioned tools can be used to snap segments together and to otherwise facilitate the drawing of the guidepaths. The computer program scales the path segments that are entered to the same scale as that of the floor plan 98 so that what is visually displayed on the computer screen is an accurate representation of the length and location of the guidepath in the intended facility. The computer program is designed to simultaneously display both guidepath 136 and floor plan 98 on the computer monitor in drawing area 70. The computer program stores the location of the drawn line and arc segments with reference to a coordinate system, or other frame of reference, that is shared by the floor plan so that the designed AGV system will match the facility...Another test performed by program 20 is to see if any curved sections of the guidepath have a radius of curvature less than the minimum turning radius of the AGVs. If such sections are located, an error message is displayed indicating that the guidepath turns at a faster rate than the vehicle will be able to follow. The user can then make appropriate corrections to the guidepath...The guidepoint is also used by program 20, along with the length of the vehicle and its steering geometry, to test whether the curved sections of the guidepath are valid. Depending on the longitudinal location of the guidepoint, the vehicle will trace different paths when following curved sections of the guidepath. By knowing the guidepoint, steering geometry, and the length of the vehicle, program 20 can calculate how much clearance a vehicle needs when traversing a curved section of guidepath. Based on this calculation, program 20 checks to see if any curved sections of the guidepath are closer to an obstacle than this calculated value. If they are, an error message is displayed...If the particular AGV is a tugger AGV that tows its load behind it, then the vehicle will typically need even more clearance when taking a turn or traversing a curve. Program 20 is designed to calculate the minimum clearance necessary for these vehicles based on the length, width, and steering geometry of each individual towed cart, as well as the number of these that may be towed. Such calculations can be carried out in a conventional manner, as would be known by one skilled in the art. Based on these calculations, all of the curved sections of guidepath are tested to see whether they pass too close to any obstacles, and appropriate error messages are displayed if there is insufficient clearance...” paragraphs 0010/0051/0077/0079/0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi with the teaching of Johnson because the teaching of Johnson would improve the system of Kobayashi by providing a technique of notifying a user with an error message in order to avoid AGV collision. 
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0354070 A1 to Kobayashi et al. in view of U.S. Pub. No. 2003/0233177 A1 to Johnson et al. and further in view of U.S. Pub. No. 2005/0080508 A1 to Kuribara et al.

As to claim 17, Kobayashi as modified by Johnson teaches the mounting system according to claim 14, however it is silent with reference to wherein the operation-relevant information includes information capable of identifying a subsequent movement starting time of the supply device, and wherein the display control section informs the operator of information indicating at least one of a time when the supply device starts moving next and a period of time left before the supply device starts moving next.  
Kuribara teaches wherein the operation-relevant information includes information capable of identifying a subsequent movement starting time (First Timer 85) of the supply device, and wherein the display control section informs the operator of information indicating at least one of a time when the supply device starts moving next and a period of time left before the supply device starts moving next (“...A first timer 85 starts 
.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0354070 A1 to Kobayashi et al. in view of U.S. Pub. No. 2003/0233177 A1 to Johnson et al. and further in view of U.S. Pub. No. 2009/0259333 A1 to Yano et al.

As to claim 18, Johnson teaches the mounting system according to claim 14, comprising: 
a memory section configured to store position information of each of the multiple display sections, wherein the operation-relevant information includes information capable of identifying an operation interrupting region in which there is an obstacle, the obstacle being likely to interrupt an operation of the supply device, and wherein the display control section identifies one or more the display sections, among the multiple display The method includes providing a computer having a visual display and inputting information into the computer that causes the computer to visually display at least a first path for a material handling vehicle. The method further includes inputting information into the computer to cause it to visually display at least one symbol representing at least one action location located at a position specified by the user. Further information is input into the computer that at least partially specifies what action will take place when the material handling vehicle reaches the action location. The computer is then used to create a computer file that contains the location of the path, the location of the action location, and the information that specifies what action will take place when the material handling vehicle reaches the action location. The computer file is transferred to a vehicle controller that is adapted to read the file and utilize the information contained therein to control the movement of the vehicle along the path and to control the action undertaken when the vehicle reaches the action location...FIG. 6 illustrates an example of a guidepath 136 entered into the computer and displayed in area 70. Guidepath 136 includes a number of arc segments 138 and straight segments 140 connected to each other to form a pair of looping paths. The computer program allows guidepath 136 to be entered into the computer simply by choosing whether to draw an arc or a line segment, and then mouse clicking at the beginning and ending points of the chosen arc or line segment. The above-mentioned tools can be used to snap segments together and to otherwise facilitate the drawing of the guidepaths. The computer program scales the path segments that are entered to the same scale as that of the floor plan 98 so that what is visually displayed on the computer screen is an accurate representation of the length and location of the guidepath in the intended facility. The computer program is designed to simultaneously display both guidepath 136 and floor plan 98 on the computer monitor in drawing area 70. The computer program stores the location of the drawn line and arc segments with reference to a coordinate system, or other frame of reference, that is shared by the floor plan so that the designed AGV system will match the facility...Another test performed by program 20 is to see if any curved sections of the guidepath have a radius of curvature less than the minimum turning radius of the AGVs. If such sections are located, an error message is displayed indicating that the guidepath turns at a faster rate than the vehicle will be able to follow. The user can then make appropriate corrections to the guidepath...The guidepoint is also used by program 20, along with the length of the vehicle and its steering geometry, to test whether the curved sections of the guidepath are valid. Depending on the longitudinal location of the guidepoint, the vehicle will trace different paths when following curved sections of the guidepath. By knowing the guidepoint, steering geometry, and the length of the vehicle, program 20 can calculate how much clearance a vehicle needs when traversing a curved section of guidepath. Based on this calculation, program 20 checks to see if any curved sections of the guidepath are closer to an obstacle than this calculated value. If they are, an error message is displayed...If the particular AGV is a tugger AGV that tows its load behind it, then the vehicle will typically need even more clearance when taking a turn or traversing a curve. Program 20 is designed to calculate the minimum clearance necessary for these vehicles based on the length, width, and steering geometry of each individual towed cart, as well as the number of these that may be towed. Such calculations can be carried out in a conventional manner, as would be known by one skilled in the art. Based on these calculations, all of the curved sections of guidepath are tested to see whether they pass too close to any obstacles, and appropriate error messages are displayed if there is insufficient clearance...” paragraphs 0010/0051/0077/0079/0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi with the teaching of Johnson because the teaching of Johnson would improve the system of Kobayashi by providing a technique of notifying a user with an error message in order to avoid AGV collision. 
Yano teaches a multiple of the display sections whose positions are fixed (Component Mounting Apparatus K) (Although not shown in the drawing, a configuration of a control system of the component mounting apparatus k is similar to that of the control system of the placement machine n108. For example, the control system of the component mounting apparatus k includes the control section 201, the memory section 204, the recognition section 210, the transmitting/receiving section 205, the input section 206, the screen control section 207, and the display section 208. In addition, an operation control section for controlling the original operation of the component mounting apparatus k, which corresponds to the placement control section 202 of the placement machine n108, is included. The operation control section controls, for example, an operation for inserting a component into a circuit board if it concerns the component insertion machine, and an operation for printing a cream solder onto a circuit board if it concerns the cream solder printer 105...The virtual training is offered to an operator operating the component mounting apparatus k at a factory at the destination of delivery of a component mounting apparatus by displaying an operation guide on the management device 101 or the display section 208 of the component mounting apparatus k. Upon reception of this service, a virtual training software is transferred from the service providing device 2. This virtual training software is transferred to the management device 101 at the corresponding factory so that the virtual training software is activated on the management device 101 of the corresponding factory or the component mounting apparatus k so as to carry out the training. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi and Johnson with the teaching of Yano because the teaching of Yano would improve the system of Kobayashi and Johnson by providing a technique of displaying information to provide a look and feel desired by a user.
3Docket No. 524990US Preliminary Amendment
As to claim 19, Kobayashi as modified by Johnson teaches the mounting system according to claim 14, however it does not explicitly teach wherein at least one of the display sections is provided on one of the mounting machine and the supply device.  
Yano teaches wherein at least one of the display sections is provided on one of the mounting machine and the supply device (Component Mounting Apparatus K) (Although not shown in the drawing, a configuration of a control system of the component mounting apparatus k is similar to that of the control system of the placement machine n108. For example, the control system of the component mounting apparatus k includes the control section 201, the memory section 204, the recognition section 210, the transmitting/receiving section 205, the input section 206, the screen control section 207, and the display section 208. In addition, an operation control section for controlling the original operation of the component mounting apparatus k, which corresponds to the placement control section 202 of the placement machine n108, is included. The operation control section controls, for example, an operation for inserting a component into a circuit board if it concerns the component insertion machine, and an operation for printing a cream solder onto a circuit board if it concerns the cream solder printer 105...The virtual training is offered to an operator operating the component mounting apparatus k at a factory at the destination of delivery of a component mounting apparatus by displaying an operation guide on the management device 101 or the display section 208 of the component mounting apparatus k. Upon reception of this service, a virtual training software is transferred from the service providing device 2. This virtual training software is transferred to the management device 101 at the corresponding factory so that the virtual training software is activated on the management device 101 of the corresponding factory or the component mounting apparatus k so as to carry out the training. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi and Johnson with the teaching of Yano because the teaching of Yano would improve the system of Kobayashi and Johnson by providing a technique of displaying information to provide a look and feel desired by a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
J.P.O 4347748 B2 issued to Katshiko and directed to a mounting machine for mounting electronic components on a substrate to be mounted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194